Citation Nr: 0522657	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  The 
veteran failed to appear for a Travel Board hearing scheduled 
at the RO on April 29, 2004.  A VA Form 646, Statement of 
Accredited Representative in Appealed Case, dated in May 
2004, is of record.  In August 2004 the case was remanded to 
secure documents that were constructively of record.  In June 
2003, the veteran had elected to designate a new 
representative.  That organization has not responded or made 
additional argument after they were issued a March 2005 
supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  An acquired psychiatric disability (to include 
depression) was not manifested in service; a psychosis was 
not manifested within a year following discharge from active 
duty; and it is not shown that any current psychiatric 
disability is related to service.

2.  An unappealed June 1984 rating decision denied service 
connection for hypertension, based essentially on a finding 
that such disability was unrelated to service.  

3.  Evidence received since the June 1984 rating decision 
does not tend to relate the veteran's hypertension to his 
military service, does not bear directly and substantially 
upon the matter of service connection for hypertension, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  Evidence received since the June 1984 rating decision 
denying service connection for hypertension is not new and 
material, and such claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (effective 
for claims to reopen filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
VA, in part (see discussion below regarding instant claim 
concerning new and material evidence), satisfied its duty to 
notify via a February 2001 (prior to the initial AOJ 
decision) letter to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims (both in de novo terms) and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  

The February 2001 VCAA letter did not notify the appellant 
that new and material evidence was necessary to reopen a 
claim for service connection for hypertension.  However, this 
was done in a March 2003 SOC, and in the March 2005 SSOC.   
The appellant has had ample opportunity to respond, and is 
not prejudiced by any notice timing defect.  

The appellant was not explicitly separately asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  As a practical matter, 
however, he has been notified of the need to provide such 
evidence.  February 2001 and August 2004 letters advised him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to the AOJ.  The March 2005 SSOC contains the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  Social Security records were obtained, as 
were available private medical records.  Notably, the duties 
to assist by arranging for a VA examination or obtain a 
medical opinion does not attach to a petition to reopen a 
previously denied claim until the claim is reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  There is certain evidence 
(outlined in 38 C.F.R. § 3.159(c)(1)(2)(3)) that must be 
secured in these cases.  That has been done.  See August 2004 
Board remand.  The veteran also has not been afforded a VA 
examination in the matter of his claim seeking service 
connection for psychiatric disability.  38 C.F.R. 
§ 3.159(c)(4) states that VA will arrange for an examination 
if such is necessary to determine a claim, and that an 
examination is necessary if (summarized) (A)  There is 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B)  Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C)  Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  Here, 
there is no competent (medical) evidence the veteran had 
depression (or any other psychiatric disorder) in service.  
There is no evidence of disease, injury, or event in service.  
And nothing in the record relates any current psychiatric 
disability to service.  Hence, a VA examination is not 
indicated.  He has not identified any further records 
outstanding pertinent to the matters at hand.  The record is 
complete.  VA's notice and assistance duties, including those 
mandated by the VCAA, are met.  

[The VCAA also revised 38 C.F.R. § 3.156(a), which defines 
"new and material evidence," for claims filed on or after 
August 29, 2001.  As the instant petition to reopen was filed 
before that date (in October 2000; see VA Form 21-526), the 
new definition does not apply.]

Factual Basis

The veteran's service medical records are silent for findings 
or diagnosis of psychiatric disability or hypertension.  They 
show that on February 1966 pre-induction examination he 
provided a history of having high blood pressure.  
Examination showed a blood pressure reading of 130/88.  On 
September 1968 separation examination his blood pressure was 
124/82.  The veteran did not report a history of high blood 
pressure during this examination.  On both examinations, the 
veteran's psychiatric state was clinically evaluated as being 
normal.  

On VA examination in April 1984 chronic essential 
hypertension under fair control with medication was 
diagnosed.  

The RO denied service connection for hypertension in June 
1984, finding, in essence, that the veteran's hypertension 
was unrelated to his service.  He did not appeal this 
decision.  

A February 1990 private medical record (PMR), a psychological 
evaluation report, shows that the examiner concluded that the 
veteran had an adjustment disorder with physical complaints 
and depressed features which resulted from a January 1990 
automobile accident.  

A January 2000 PMR shows diagnoses of recurrent major 
depression and hypertension.  A February 2000 PMR shows 
diagnoses of depression and controlled essential 
hypertension.  

A September 2000 VA treatment record includes a diagnosis of 
hypertension not well controlled.  An October 2000 VA mental 
health intake evaluation report shows that the veteran 
complained of depression and anxiety.  Following examination, 
agoraphobia with panic attacks was diagnosed.

The veteran sought to reopen a claim seeking service 
connection for hypertension in October 2000.  

A December 2000 VA primary care note shows a diagnosis of 
hypertension.  

On October 2003 VA primary care outpatient treatment record 
includes diagnoses of hypertension and depression.

Pursuant to the Board's August 2004 remand, numerous medical 
records were received later in August 2004 from SSA.  These 
records include a PMR dated in July 1998 (showing diagnoses 
of depression and hypertension), and a December 2000 PMR 
(examination report), which includes diagnoses of major 
depression and probable panic disorder.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  If certain 
chronic disabilities(here, psychosis and hypertension) become 
manifest to a compensable degree within one year after 
service, such diseases may be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), 
(effective for claims to reopen filed prior to August 29, 
2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Psychiatric Disability

There is competent evidence (a medical diagnosis) of current 
disability.  Depression has been diagnosed.  However, the 
veteran's service medical records are devoid of any 
complaints, findings, treatment, or diagnosis of an acquired 
psychiatric disability.  Consequently, direct service 
connection, i.e., on the basis that an acquired psychiatric 
disorder became manifested in service and has persisted 
since, is not warranted.  The record is also clear that a 
psychosis was not diagnosed within one year of the veteran's 
service separation.  Hence, presumptive service connection 
for such disability (as a chronic disease under 38 C.F.R. 
§§ 3.307, 3.309) is not warranted.  

The earliest competent (medical) evidence of depression, by 
PMR diagnosis, is in 2000.  The Board notes that such a lapse 
of time between service separation (1968) and the earliest 
documentation of current disability (2000) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence (medical opinion) 
of a nexus between the veteran's acquired psychiatric 
disability, depression, and his active service.  In fact, the 
competent evidence of record relates the disability to an 
intercurrent injury, a January 1990 automobile accident.  As 
noted, the Board has considered whether the veteran should be 
afforded a VA examination to determine whether there is a 
nexus between his claimed psychiatric disorder and service.  
However, in the absence of any showing of possible 
etiological factors (disease or injury) in service, in light 
of the lengthy interval between service and onset of the 
claimed disease, and in light of the identified intercurrent 
cause, there is no reasonable possibility that a VA 
examination would provide information of probative value 
regarding a nexus between the claimed disability and service.  
Any opinion relating the currently diagnosed depression to 
service would necessarily be based on mere speculation, and 
would have limited probative value.  Hence, the Board finds 
an examination for a nexus opinion not "necessary."

The veteran's statements relating his depression to service 
are not competent evidence.  As a layperson, he lacks the 
training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Without any competent evidence relating current psychiatric 
disability to service, the preponderance of the evidence is 
against the claim seeking service connection for such 
disability.  Hence, it must be denied.

Hypertension

As noted, in June 1984 the RO denied service connection for 
hypertension, essentially based on a finding that such 
disability was not shown to be related to service.  The 
unappealed June 1984 decision is final.  38 U.S.C.A. § 7105.  
The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A. § 5108.

As service connection for hypertension was denied because 
such disability was not shown to be related to service, for 
new evidence to be material in this matter, it would have to 
tend to relate the veteran's hypertension to his service.  

The additional evidence received consists essentially of 
private and VA medical records, which include several 
diagnoses of hypertension.  This evidence is "new" in the 
sense that it was not before the RO at the time of the June 
1984 decision.  However, as they relate to the instant claim, 
the medical records simply confirm a fact that is not in 
dispute.  They show that the veteran has hypertension, 
something that was well-established in June 1984.  What they 
do not tend to do is to in any way relate the current 
hypertension to the veteran's service.  Thus, the evidence 
added to the record since June 1984 does not bear directly 
and substantially upon the matter of service connection for 
hypertension, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

Regarding the veteran's own assertions that his hypertension 
is related to his military service, such lay statements are 
not competent evidence because medical nexus is a matter 
requiring medical expertise (which he lacks).  See Espiritu, 
supra.

While some of the evidence received since the June 1984 
rating decision may be new in the sense that it was not 
previously of record, none is material.  Hence, the claim may 
not be reopened.


ORDER

Service connection for a psychiatric disability is denied.

The appeal to reopen a claim of service connection for 
hypertension is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


